t c memo united_states tax_court estate of natale b giustina deceased laraway michael giustina executor petitioner v commissioner of internal revenue respondent docket no filed date d john thornton and kevin c belew for petitioner kelley a blaine for respondent memorandum findings_of_fact and opinion morrison judge the irs issued a notice_of_deficiency determining a dollar_figure deficiency in estate_tax and a dollar_figure accuracy-related_penalty under sec_6662 of the internal_revenue_code the notice_of_deficiency was issued to 1unless otherwise indicated all citations of sections refer continued laraway michael giustina larry giustina the executor of the estate of his deceased father natale b giustina larry giustina brings this case pursuant to sec_6213 asking this court to redetermine the deficiency we refer to larry giustina as the estate when referring to him in his capacity as a party to this case the two issues for decision are the value of the 128-percent limited_partner interest in giustina land timber co limited_partnership owned by natale giustina at his death on date the estate contends the value is dollar_figure but the irs contends the value is dollar_figure and whether the estate is liable for the sec_6662 accuracy-related_penalty continued to the internal_revenue_code u s c as in effect for the date of death and all citations of rules refer to the tax_court rules_of_practice and procedure 2although the 128-percent limited_partner interest was owned by a_trust rather than by natale giustina directly the estate concedes that the value of the partnership_interest must be included in the gross_estate for convenience we sometimes discuss the partnership_interest as if it was held by natale giustina rather than through the trust 3the parties have stipulated that the marital_deduction at issue is a computational issue and that the amount of the allowable marital_deduction will depend on the value of the 128-percent limited_partner interest in giustina land timber co owned by natale giustina at his death on date the parties also stipulated that administrative expenses_incurred by the estate shall be allowable to the extent substantiated we find that the value of the partnership_interest is dollar_figure and that the estate is not liable for the penalty introduction findings_of_fact the parties stipulated some facts those facts are so found larry giustina resided in eugene oregon when the petition was filed the decedent natale giustina was born in and died on date at the age of he was a resident of eugene oregon when he died and his estate is administered in the state of oregon natale giustina was the trustee of the n b giustina revocable_trust the trust owned a 128-percent limited_partner interest in giustina land timber co limited_partnership this partnership is sometimes referred to here as the partnership history of the giustina family and its business to erminio giustina was the father of natale giustina the decedent in the summer of erminio giustina and two of his brothers entered the lumber industry the three brothers bought a lumber mill in molalla a small town in clackamas county oregon in the 1920s the brothers moved their base of operations to lane county oregon where they were joined by another 4natale giustina’s middle initial was b brother anselmo over time the giustina family bought land and mills around eugene the largest town in lane county the family business was operated through several entities until the 1960s the family timberlands were held by giustina bros a partnership in the 1960s the timberlands that contained young trees were transferred from giustina bros to a newly formed partnership called giustina timber co the shares of giustina timber co were then transferred to heirs of the original four brothers the mills meanwhile were owned by giustina bros lumber plywood a corporation that employed people for many years the family business was run by natale giustina and his brother ehrman giustina the giustina family eventually sold all of its mills by the giustina family’s business holdings consisted primarily of timberlands owned by giustina bros and by giustina timber co formation of giustina land timber co in by the time the mills closed the family business was managed by two family members larry giustina who was the son of natale giustina and dan giustina who was the son of ehrman giustina the two cousins found that their managerial roles were redundant and that they had conflicting ideas about how to run the business they therefore proposed to divide the family properties so that they each would manage separate properties their proposal was adopted by the other members of the family as a result the assets of the family business entities giustina bros giustina timber co and giustina bros lumber plywood were transferred to three new partnerships each of which was owned by a separate set of giustina family members the first new partnership was giustina land timber co limited_partnership this partnership received percent of the assets of giustina bros and giustina timber co the parties have stipulated that this partnership was owned by the natale giustina and anselmo giustina families as well as another relative named dolores fruiht the value of a 128-percent limited_partner interest in this partnership is the major issue in this case the second new partnership was giustina resources this partnership received percent of the assets of giustina bros and giustina timber co the parties have stipulated that this partnership was owned by members of the ehrman giustina family it was operated by dan giustina the third new partnership was giustina woodlands it received percent of the assets of giustina bros and giustina timber co the parties have stipulated that this partnership was owned by the greg giustina family the extended giustina families made every effort to ensure not only that the assets were divided according to each family’s proportionate ownership interests in giustina bros and giustina timber co but also that the timber species revenues and income were divided in the same manner even though substantially_all of its assets were distributed the giustina bros partnership remained in existence all of the assets of giustina timber co were distributed operations and ownership of giustina land timber co giustina land timber co was formed effective date the partnership was governed by a written partnership_agreement from the day the partnership was formed the agreement has been amended several times since then unless otherwise noted all provisions of the partnership_agreement that we discuss were in effect when natale giustina died in date the partnership_agreement provides that the general partners have full control_over the business of the partnership the general partners have the power to sell the partnership’s timber land and other_property the general partners also have the power to make distributions of cash or property to the partners in proportion to each partner’s respective interest in the partnership all decisions of the general partners must be made with the concurrence of a majority of the general partners the partnership_agreement initially provided that the general partners were larry giustina and ansel james giustina their survivors and any other person admitted to the partnership as an additional general_partner in accordance with the provisions of the agreement ansel james giustina is the son of anselmo giustina we refer to him as james giustina the partnership_agreement allows a general_partner to voluntarily resign a general_partner can be removed by the concurrence of limited partners owning two-thirds of the interests in the partnership if a general_partner resigns or is removed a successor general_partner may be designated by the limited partners owning two-thirds of the interests in the partnership an additional general_partner can be admitted to the partnership if all the partners consent to the admission the partnership_agreement allows a limited_partner interest to be transferred to another limited_partner a_trust for the benefit of a limited_partner or any other person approved by the general partners a limited_partner may not withdraw from the partnership unless all of the limited partner’s interests have been transferred the partnership_agreement provides that the partnership will continue to exist until december unless the partnership is terminated earlier pursuant to sec_12 of the partnership_agreement sec_12 provides that the partnership shall be dissolved automatically on december if the limited partners fail to designate a successor general_partner within days after the resignation or removal of the sole general_partner or if the limited partners owning two-thirds of the interests in the partnership vote to dissolve the partnership if the partnership is dissolved its affairs must be wound up its assets may be sold and its assets and any proceeds from the sale of assets must be distributed to its partners in accordance with their capital accounts schedule a of the original partnership_agreement listed the limited partners when the partnership was formed in limited_partner number of units n b giustina anselmo giustina dolores giustina fruiht natalie giustina newlove l m giustina irene giustina goldbeck sylvia b giustina a j giustina total each general_partner owned one unit in his capacity as a general_partner n b giustina refers to natale giustina the decedent anselmo giustina died in dolores giustina fruiht’s exact relationship to the other partners is not revealed by the record natalie giustina newlove is a daughter of natale giustina l m giustina we infer refers to larry giustina ie laraway michael giustina irene giustina goldbeck is a daughter of natale giustina sylvia b giustina we infer is the sister of james giustina and the daughter of anselmo giustina a j giustina refers to james giustina ie ansel james giustina a buy-sell_agreement dated date bars a limited_partner from transferring a partnership_interest unless the transfer is to a member of the transferring partner’s family group or the transferring partner offers the other limited partners the right_of_first_refusal for these purposes there are three family groups sylvia b giustina a j giustina children of sylvia b giustina and children of a j giustina n b giustina natalie giustina newlove l m giustina irene giustina goldbeck and children of natalie giustina newlove l m giustina and irene giustina goldbeck dolores giustina fruiht her children and grandchildren the provisions of the buy-sell_agreement were in effect in date on date larry and james giustina resigned as general partners each was replaced by a limited_liability_company lmg llc is controlled by larry giustina ajg llc is controlled by james giustina some transfers of limited_partner interests occurred after formation of the partnership the parties stipulated that as of date the partnership had the following owners ownership of giustina land timber co as of date general partners lmg llc ajg llc limited partners n b giustina trustee of the n b giustina revocable_trust sylvia b giustina a j giustina natalie giustina newlove irene giustina goldbeck dolores giustina fruiht l m giustina anselmo giustina family_trust total percentage interest under the terms of the n b giustina revocable_trust agreement natale giustina had the right to revoke the trust or to withdraw the principal and accumulated income of the trust estate the terms of the trust agreement required that the trust’ sec_41 128-percent limited_partner interest be distributed as follows at natale giustina’s death percent to natalie giustina newlove percent to larry giustina percent to the irene giustina goldbeck trust and percent to the n b giustina marital trust by date giustina land timber co owned big_number acres of timberland in the area of eugene oregon it employed approximately to people three or four worked in forestry four worked on the roads crew and six worked at administrative tasks although james giustina and larry giustina both controlled general partners of the partnership their respective llcs the primary decisions regarding the management of the timber were made by larry giustina james giustina provided assistance to larry giustina in the decisionmaking tax reporting notice_of_deficiency and positions of the parties natale giustina died on date he was survived by his spouse jacqueline l giustina and his three children natalie giustina newlove larry giustina and irene giustina goldbeck on the estate_tax_return the value of the percent limited_partner interest was reported to be dollar_figure on date the irs issued the notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure accuracy- related penalty under the provisions of sec_6662 the notice_of_deficiency determined that the value of the 128-percent limited_partner interest was dollar_figure the notice made a computational adjustment to the marital_deduction claimed on the return at trial the irs contended that the value of the limited_partner interest was dollar_figure a lesser amount than it had earlier determined the estate contended that the value of the limited_partner interest was dollar_figure a greater amount than it had reported on its return opinion generally the taxpayer has the burden of disproving the determinations in the irs notice_of_deficiency rule a the irs has the burden_of_proof regarding any factual issue for which the taxpayer has presented credible_evidence and met other requirements sec_7491 our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure introduction each party called an expert witness to opine on the value of the 128-percent limited_partner interest of the methods used by the expert witnesses we believe that there are two appropriate methods that are helpful in valuing that interest the first method the cashflow method is based upon how much cash the partnership would be expected to earn if it had continued its ongoing forestry operations the operations which consisted of growing trees cutting them down and selling the logs have historically generated almost all of the partnership’s cashflows the second valuation method the asset method is based upon the value of the partnership’s assets if they were sold the value of the timberlands which constitute most of the partnership’s assets is agreed to be dollar_figure the value includes a 40-percent discount for the delays attendant to selling the partnership’s approximately big_number acres of timberland the cashflow method a the expert witnesses both expert witnesses relied in part on the cashflow method to determine the value of natale giustina’s interest in the partnership john thomson the irs expert estimated that the partnership’s annual cashflow would be dollar_figure in the first year after natale giustina’s death he estimated that the total future cashflows once discounted to present_value would be dollar_figure robert reilly the estate’s expert estimated that annual cashflow would be dollar_figure in the first year after natale giustina’s death he estimated that the total future cashflows once discounted to present_value would be dollar_figure b calculation of cashflows thomson’s cashflow estimates were not persuasive first as reilly explained on pages of his rebuttal report there was an internal inconsistency between thomson’s cashflow estimates and his calculation of the effect of lack of control on the value of the 128-percent limited_partner interest the inconsistency led thomson to overvalue it second thomson unrealistically assumed that the partnership’s operating_expenses would remain fixed even though he projected that its revenues would increase percent annually third thomson’s estimate of annual cashflows was extrapolated from the actual cashflow results of the most recent year by contrast reilly extrapolated from the cashflow results of five consecutive years reilly’s use of five years of data is sounder because it reduces the effect of a temporary variation in cashflow but reilly’s application of the cashflow method to value the partnership_interest has its own problems as we explain however his computations can be adjusted one problem with reilly’s computations is that he reduced each year’s predicted cashflows by percent to account for the income taxes that would be owed by the owner of the partnership_interest on that owner’s share of the partnership’s income the 25-percent reduction is inappropriate because the rate at which reilly discounted the cashflows to present_value was a pretax rate of return not a posttax rate of return an appraiser should not reduce cashflows by income_tax while simultaneously using a pretax rate of return to discount the cashflows to present_value gross v commissioner tcmemo_1999_254 78_tcm_201 affd 272_f3d_333 6th cir thus reilly’s cashflow estimates must be recomputed to eliminate the 25-percent discount for income_tax_liability c the discount rate another problem with reilly’s application of the cashflow method is that the rate at which he discounted the cashflows to present value--18 percent--was too high as we explain below the discount rate should be dollar_figure percent reilly’s 18-percent discount rate had four components only the fourth needs to be corrected the first component was the risk-free rate reilly assumed that the risk-free rate was the 5-percent rate of return earned by owners of 20-year u s treasury bonds the second component of reilly’s discount rate was a beta- adjusted equity risk premium according to reilly beta is a measure of the systematic risk ie risk relative to returns in a measure of the overall equity market such as the s p index inherent in a company’s investment returns reilly determined that the risk premium for an equity_investment in the s p common_stock index was percent reilly estimated that the beta for an investment in companies in the timber industry was he then estimated that a beta of was appropriate for the partnership because it had less debt than other timber companies he therefore calculated a beta-adjusted risk premium of percent percent x the third component of reilly’s discount rate was a small stock equity risk premium reilly estimated that this component was percent reilly calculated that an investment in a small company defined as a company with a total equity capitalization between dollar_figure million and dollar_figure million had an annual return of percent above the overall equity risk premium exhibited by the s p common_stock index the fourth component of reilly’s 18-percent discount rate was a partnership-specific risk premium of percent reilly explained that this risk premium was justified because the partnership’s timberlands were not geographically dispersed all were in oregon he also explained that the partnership’s operations were nondiversified the partnership’s sole source of revenue was timber harvesting thus it is apparent that a portion of the 5-percent premium reflects the unique risks of the partnership but unique risk does not justify a higher rate of return investors can eliminate such risks by holding a diversified portfolio of assets we conclude that the partnership-specific risk premium should be only dollar_figure percent after this adjustment is made the correct discount rate is dollar_figure percent this is equal to the sum of percent percent percent and dollar_figure percent reilly reduced his 18-percent discount rate by percent to reflect his assumption that cashflows would increase by percent each year after making this reduction his direct capitalization rate was percent we have no dispute with the 5richard a brealey and stewart c myers explain the risk that potentially can be eliminated by diversification is called unique risk unique risk stems from the fact that many of the perils that surround an individual company are peculiar to that company and perhaps its immediate competitors but there is also some risk that you can’t avoid regardless of how much you diversify this risk is generally known as market risk market risk stems from the fact that there are other economywide perils that threaten all businesses brealy myers principles of corporate finance 7th ed fn refs omitted see also booth the uncertain case for regulating program trading colum bus l rev because diversification can eliminate the unique risks associated with investing in individual companies the market pays no additional return to those who assume such risks 6the discount rate thomson used in his cashflow method dollar_figure percent is almost equal to the 25-percent rate that we find to be the appropriate discount rate thomson’s discount rate was equal to a 52-percent risk-free rate plus an 7-percent equity risk premium paid for small stocks ie stocks in the fifth capitalization quintile of companies traded on the new york stock exchange for we did not use thomson’s method of determining a discount rate 4-percent assumption therefore the 25-percent discount rate should be reduced by percent resulting in a direct capitalization rate of dollar_figure percent d value of marketable noncontrolling interests in the partnership using the cashflow method reilly determined that the value of percent of the interests of the partnership on a freely marketable basis is equal to the discounted_present_value of the cashflows reilly estimated that the discounted_present_value of the cashflows was dollar_figure but our adjustments result in an estimate of dollar_figure the adjustments are set forth in the table below valuation of all partnership interests on a marketable basis using the cashflow method reilly’s calculations in exhibit of his report as adjusted by court normalized pretax income normalized net_income normalized pretax income reduced by reilly for income taxes dollar_figure dollar_figure dollar_figure dollar_figure total adjustments to estimated cashflow -dollar_figure -dollar_figure normalized net cashflow projected normalized net cashflow normalized net_cash_flow increased by long-term growth rate of direct capitalization rate total equity value on a marketable noncontrolling ownership_interest basis reilly’s estimate is rounded dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure e discount for marketability reilly discounted the cashflows in order to reflect the inability of the owner of the 128-percent limited_partner interest to easily sell it this discount for lack of marketability i sec_35 percent in reilly’s view thomson’s lack- of-marketability discount was only percent both reilly and thomson formed their opinions from two types of studies restricted-stock studies and pre-ipo studies thomson relied more on the restricted-stock studies because he testified the pre-ipo studies tend to overstate their discount for just lack of marketability in particular thomson relied on the sec institutional investor study a restricted-stock study that showed an average discount of percent reilly relied more on the pre-ipo studies than the restricted-stock studies reilly did not rebut thomson’s testimony that the pre-ipo studies overstated the discount for lack of marketability we therefore adopt thomson’s marketability discount of percent f weight given to the cashflow method reilly gave a 30-percent weight to the cashflow method thomson gave the cashflow method a weight of percent in our view the cashflow method is appropriate to reflect the value of 7reilly testified that percent was also reasonable 8reilly referred to the cashflow method as the direct capitalization method the partnership if it is operated as a timber company and the asset method is appropriate to reflect the value of the partnership if its assets are sold accordingly the percentage weight to be accorded the cashflow method should be equal to the probability that the partnership would continue to be operated as a timber company we believe that there was a 75-percent probability that the partnership would have continued its operations rather than liquidating its assets the giustina family had a long history of acquiring and retaining timberlands we take this into account but we also assume that the owner of the 128-percent limited_partner interest is a hypothetical third party see sec_25_2512-1 gift_tax regs who seeks the maximum economic advantage from the asset as reilly testified the optimal strategy to maximize the value of the partnership would be to sell the timberland and get dollar_figure million today selling the timberlands would generate about dollar_figure million continuing to operate the partnership would generate only about dollar_figure million 9as we said in 110_tc_530 citations omitted the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage reilly opined that the value of the timberlands is irrelevant because a holder of natale giustina’s interest could not unilaterally force the sale of the partnership’s assets it is true that the owner of a 128-percent limited_partner interest could not alone cause the partnership to sell the timberlands however there are various ways in which a voting block of limited partners with a two-thirds interest in the partnership could cause the sale the members of such a voting block could replace the two general partners who have the power to sell assets and make distributions alternatively a two-thirds voting block could dissolve the partnership an act that must be followed by the distribution of the partnership’s assets we are uncertain how many partners would share the view that the timberland should be sold the uncertainty does not prevent us from estimating the probability of the sale the entire valuation process is a boundless subjective inquiry to value an asset the court has to make guesses or assumptions about the future these inquiries require speculation about the composition of management repetti minority discounts the alchemy in estate_and_gift_taxation tax l rev some of these family members would perhaps prefer that the partnership remain in operation but people also tend to prefer dollar_figure million to dollar_figure million or in this case a share of dollar_figure million to a share of dollar_figure million we believe that there is a 25-percent probability that a sufficient number of limited partners would cause the sale of the partnership’s assets conversely there was a 75-percent probability the timberlands would not be sold we assign a weight of percent to the value of the partnership as measured by the cashflow from its continued operations asset method a significance of value of timberlands and other assets the timberland assets of the partnership were worth approximately dollar_figure million the total assets of the partnership were worth dollar_figure according to an estimate by thomson that is essentially unchallenged by the estate therefore we assume that if the partnership had liquidated its assets and distributed the proceeds to the partners the amount of the distribution would have been dollar_figure this figure should be weighted by the 25-percent probability that the partners would have caused the sale of the timberlands and other assets b no discount for lack of control in determining the value of the 128-percent limited_partner interest if the timberland assets were sold it is not appropriate to subtract a discount for the inability of the owner to control the affairs of the partnership the irs expert thomson applied a lack-of-control discount of percent however our calculations already assume that there was a 75-percent chance that the owner of the interest would have been unable to garner enough support from the other limited partners to sell the timberland the inability to cause the sale of the timberland is an aspect of the lack of controldollar_figure thus lack of control is already reflected by the percentage weighting no additional discount is needed c no discount for lack of marketability in calculating the value of the partnership_interest if the assets were sold it is not appropriate to subtract a discount for lack of marketability a discount for lack of marketability reflects the inability of the owner of a business_enterprise to quickly sell the interestdollar_figure but in valuing the partnership_interest as if there were a sale of the timberlands we have james r repetti writes additional benefits of control however become available only as the percentage of stock ownership increases for example many state statutes require a two-thirds vote of shareholders to liquidate a corporation sell substantially_all the corporation’s assets merge the corporation or amend the certificate of incorporation the ability to compel liquidation of a corporation or sale of its assets may be valuable if the value of the corporation’s assets exceeds the value of its ongoing business minority discounts the alchemy in estate_and_gift_taxation tax l rev fn refs omitted 11as reilly testified the concept of investment marketability relates to the liquidity of an investment--that is how quickly and certainly the investment can be converted into cash at the owner’s discretion assumed that the timberland could be sold for dollar_figure million a stipulated value that includes a 40-percent discount to reflect the delays in selling the land it would be a double discount to reduce the value further to reflect the delays in selling the partnership_interest value of the 128-percent limited_partner interest in our view the value of all interests in the partnership is equal to x dollar_figure x dollar_figure or dollar_figure the discount for lack of marketability which is applicable only to the value of the partnership_interest as if the partnership continued operations not to the value as if the timberland is sold see supra opinion part sec_2 e and c is equal to x x dollar_figure or dollar_figure this discount reduces the value to dollar_figure multiplying dollar_figure by percent equals dollar_figure which we conclude is the correct value of the partnership_interest in question these calculations can be compared to the approaches taken by the two expert witnesses as set out in the following chart valuation of the 128-percent limited_partner interest comparison of approaches reilly estate expert thomson irs expert x dollar_figure -- court -- methods and adjustments asset- accumulation method cashflow method x dollar_figure x dollar_figure x dollar_figure capitalization- of- distributions method price-of- shares-of- other- companies method asset method x dollar_figure -- x dollar_figure x dollar_figure -- x dollar_figure x dollar_figure total dollar_figure dollar_figure dollar_figure discount for lack of marketability discount for lack of control total after discount sec_35 applied to value from cash- flow method only for a weighted discount of dollar_figure dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure valuation methods that we did not adopt a reilly’s capitalization-of-distributions method the estate’s expert witness reilly attributed a 30-percent weight to the value given by the capitalization-of-distributions method using this method reilly estimated the present_value of the distributions that he expected the partnership to make to the partners we did not attribute independent weight to this method for two reasons first the cash earned by the partnership is a more reliable indicator of value than the cash distributed to the partnersdollar_figure second the capitalization-of-distributions method and the cashflow method share the assumption that the partnership would remain in operation and not liquidate its timberland holdings in this respect the methods are duplicative b reilly’s asset-accumulation method reilly also ascribed a 10-percent weight to what he called the asset-accumulation method applying this method reilly first aggregated the distributions that he predicted the partnership would make to the partners from until the end of the term of the partnership_agreement reilly then discounted these distributions to present_value to this sum reilly added the value of the timberlands dollar_figure million as discounted to present_value from the year the asset- 12undistributed cash that is used by the partnership to increase the value of the partnership assets increases the value of the limited_partner interests accumulation method is effectively a hybrid of the capitalization-of-distributions method and the asset method because we reject the capitalization-of-distributions method for the reasons given in opinion part a and because we adopt the asset method as weighted by the probability of an asset sale we accord no independent weight to the asset-accumulation method c prices of stock of similar companies reilly ascribed a 30-percent weight to what he called the guideline publicly traded company method applying this method reilly used the value of two publicly traded businesses to derive the value of the interest in the partnership the first business was plum creek timber co inc which is a real_estate_investment_trust plum creek owned million acres of timberlands and wood product conversion facilities it derived only percent of its revenue from timber sales the second business was pope resources lp a partnership this business derived percent of its revenue from timber sales the remaining revenue was earned from two other operations timberland consulting and a multifaceted real_estate operation like reilly thomson used the value of other businesses to value the interest in the partnership he relied on four businesses plum creek timber co inc pope resources lp deltic timber corp and potlatch corp both deltic and potlatch have substantial operations other than owning timberland and selling timber in our view neither expert appropriately considered that the other companies have assets other than timberland assets and that they earn income from sources other than timber sales because of this failure and because other methods are available we accord no weight to the guideline publicly traded company method used by reilly or the similar method used by thomson the accuracy-related_penalty under sec_6662 if there is an underpayment_of_tax the penalty imposed is equal to percent of the portion of the underpayment that is attributable to a substantial estate_tax_valuation understatement sec_6662 b a for estate-tax returns filed before date like the return in this case there is a substantial estate-tax valuation_understatement if the value of property shown on the estate-tax return i sec_50 percent or less of the correct value sec_6662 effective for tax returns filed before the date amendment by the pension_protection_act of publaw_109_280 sec a b stat on its estate-tax return the estate claimed that the value of the 128-percent limited_partner interest was dollar_figure this is less than percent of the correct value of dollar_figure therefore there was a substantial estate-tax valuation_understatement however no penalty is imposed with respect to an underpayment if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 whether an underpayment_of_tax is made in good_faith and due to reasonable_cause will depend upon the facts and circumstances of each case sec_1_6664-4 income_tax regs in determining whether a taxpayer acted reasonably and in good_faith with regard to the valuation of property factors to be considered include the methodology and assumptions underlying the appraisal the appraised value the circumstances under which the appraisal was obtained and the appraiser’s relationship to the taxpayer id although the irs bears the burden of production under sec_7491 that the sec_6662 penalty is appropriate the taxpayer bears the burden_of_proof in demonstrating reasonable_cause see 116_tc_438 the executor of the estate is the decedent’s son larry giustina larry giustina hired a lawyer steven lane to prepare the estate-tax return lane hired columbia financial advisors to appraise the 128-percent limited_partner interest larry giustina relied on the columbia appraisal in filing the return the columbia appraisal like the reilly report valued the limited_partner interest on the basis of capitalized cashflows capitalized distributions and the market values of other companies even though the columbia appraisal did not incorporate the asset method it was reasonable for the executor to rely on the columbia appraisal the partnership had been in operation for years it was reasonable to conclude that the partnership would continue to maintain its timberland assets without liquidating them the underpayment_of_tax on the estate’s tax_return resulted from its valuation of the 128-percent limited_partner interest the valuation was made in good_faith and with reasonable_cause the estate is not liable for the sec_6662 penalty to reflect the foregoing decision will be entered under rule
